Case 2:18-cv-00014-JRG-RSP Document 216 Filed 04/10/19 Page 1 of 5 PageID #: 5345



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   PLASTRONICS SOCKET PARTNERS, LTD.                    §
   AND                                                  §
   PLASTRONICS H-PIN, LTD.                              §
                                                        §   Civil Action No. 2:18-cv-00014-JRG
                                  Plaintiffs,           §
                                                        §   JURY TRIAL DEMANDED
   vs.                                                  §
                                                        §
   DONG WEON HWANG, AND                                 §
   HICON CO. LTD.                                       §
                                                        §
                                  Defendants.           §
                                                        §

    REPLY IN SUPPORT OF PLAINTIFFS’ EMERGENCY OPPOSED MOTION TO
   STRIKE DEFENDANT HICON CO., LTD. AND DEFENDANT HICON COMPANY’S
      OUT OF TIME ANSWER, TO AWARD COSTS, AND FOR OTHER RELIEF
          Although Defendants HiCon Co. Ltd. and HiCon Co. (collectively “HiCon” or

  “Defendants”) would like to sweep their out-of-time Answer under the rug, their opposition fails

  to fulfill their obligations to the Court under Rule 6(b). The standard under the rule requires

  “excusable neglect” and while HiCon has demonstrated there was “neglect,” Defendants do not

  explain why it is “excusable.” Plaintiffs file this reply to make four points.

     1.      Defendants, who have the burden under Fed. R. Civ. P. 6, have failed to show
             entitlement to their requested relief.

          First, Defendants want to improperly shift the burden of their untimely filing away from

  themselves and onto Plaintiffs. Defendants claim Plaintiffs have failed to “prove” many things—

  that there was not “excusable neglect” on the part of Defendants or that Plaintiffs are entitled to a

  motion to strike. But this is not the standard under the Federal Rules. A party who seeks to file out

  of time, not the innocent party, bears the burden of showing its entitlement to relief under Rule

  6(b).



                                                    1
Case 2:18-cv-00014-JRG-RSP Document 216 Filed 04/10/19 Page 2 of 5 PageID #: 5346



           Entirely missing from their brief is why Defendants, with knowledge they were out of time,

  filed their answer without seeking leave. The answer may be so Defendants could try to shift the

  burden of their conduct away from themselves. The Court certainly may infer that Defendants’

  intentional failure to seek leave under Rule 6(b) and refusal to take any meet and confer steps

  before filing their answer precludes any finding of “good faith” on their part as required under

  Rule 6(b).

      2.       The case law Defendants cite does not permit Defendants to file untimely answers
               beyond the discovery and dispositive motions deadlines.

           Second, Defendants citations to Quintel Tech. Ltd. v. Huawei Techs., Inc., No. 4:15CV307,

  2017 WL 3712351 (E.D. Tex. July 14, 2017) and Parker v. Bill Melton Trucking Inc., No. 3:15-

  CV-2528-G, 2016 WL 1750643, (N.D. Tex. May 3, 2016), for the proposition that courts have

  allowed out-of-time answers that have been months late, are inapposite. Both cases are

  procedurally distinct, as the parties in the cited cases actually sought leave under Rule 6(b) rather

  than simply ignoring the Rules, filing their answers out of time, and hoping to avoid a motion to

  strike. But beyond that, Defendants’ analysis of these two cases is incomplete. In both Quintel and

  Parker, the out of time parties filed their answers while discovery was ongoing. Indeed, Parker

  specifically pointed this out, noting that the “[p]laintiff still has sufficient time to conduct further

  discovery.” Parker, 2016 WL 1750643 at *2. Thus, the real inquiry is not how many days have

  elapsed,1 but where in the procedural schedule the filing occurred. Neither Quintel nor Parker deal

  with a situation where an answer is filed after the deadline for dispositive motions

      3.       The unfair prejudice Defendants’ misconduct causes Plaintiffs is real; as a result
               of Defendants’ actions, Plaintiffs are disabled from exploring the affirmative
               defenses through discovery or seeking summary adjudication.



  1
   Plaintiffs disagree that Defendants were only six days late—the 12(b)(2) motion was adopted by the district court
  on February 7, 2019, making the answer 41 days late.


                                                           2
Case 2:18-cv-00014-JRG-RSP Document 216 Filed 04/10/19 Page 3 of 5 PageID #: 5347



          Third, Defendants try to explain away the prejudice of their amended affirmative defenses

  by claiming those defenses have always been present, given Defendant Hwang’s answer. But this

  explanation misses the point. The affirmative defenses are different, and there is now no way to

  explore through discovery or dispositive motions the content and evidentiary support for those

  defenses. Instead, there is only argument in the record. Defendants’ argument that none of the

  pending arguments in Plaintiffs’ summary judgment motions would be affected by its new answer

  is facile and false—the summary judgment motions were made without the answer being present,

  so it naturally follows that the arguments cannot address any issues in it.

          Beyond that, the arguments are actually affected by the late filing. As now shown in the

  dispositive motions briefing, Defendants claim that HiCon Co. is actually Hwang’s sole

  proprietorship and thus they are one in the same. While Plaintiffs are prepared to rebut that point,

  HiCon Co.’s untimely answer has injected into this case far more questions for Plaintiffs. For

  example, one would expect that if Hwang and HiCon Co. are the same, their answers to the

  amended petition should be the same—yet they are not. Hwang claimed in his answer that he need

  not answer Counts I, IV, VII, yet HiCon Co., his alleged alter ego, now answers those counts, but

  defers answering Counts II, III, V, and VI as it pertains to “Hwang.” (Dkt 84, ¶¶ 61-80, 120-125,

  139-164; Dkt. 212, ¶¶ 81-119, 126-138). This was only revealed when the untimely answer was

  filed. Due to the posture of the case, Plaintiffs cannot confront Hwang with these inconsistencies

  before trial and thus will not be able to fully utilize them in dipositive motions.

     4.      Defendants flouting of the Rules here is of a piece with their flouting of the Rules
             throughout this litigation.

          Finally, Defendants never address Plaintiffs’ citation to their previous conduct throughout

  discovery and up until now. The Court should determine a party’s good faith and diligence based

  on the party’s track record in the case. Defendants have had to be called into court on multiple



                                                    3
Case 2:18-cv-00014-JRG-RSP Document 216 Filed 04/10/19 Page 4 of 5 PageID #: 5348



  occasions to adhere to the procedural schedule and participate in discovery. Even now with this

  briefing, it fell on Plaintiffs, yet again, to point out that Defendants have failed to keep deadlines

  and otherwise to respect the procedural schedule. There should be consequences for that.

         The parties should be responding to dispositive motions and Daubert motions, not

  addressing Defendants’ tardy pleadings. Plaintiffs’ Emergency Motion to Strike should be granted.

  Dated: April 10, 2019
                                                 Respectfully Submitted,

                                                 /s/ Katarzyna Brozynski
                                                 Katarzyna Brozynski
                                                 Texas State Bar No. 24036277
                                                 kbrozynski@spencerfane.com
                                                 Antonio S. Devora
                                                 Texas State Bar No. 24074133
                                                 adevora@spencerfane.com
                                                 Bart Dalton
                                                 Texas State Bar No. 24043418
                                                 bdalton@spencerfane.com
                                                 SPENCER FANE, LLP
                                                 5700 Granite Parkway, Suite 650
                                                 Plano, TX 75024
                                                 (972) 324-0300 Telephone
                                                 (972) 324-0301 Fax

                                                 ATTORNEYS FOR PLAINTIFFS




                                                    4
Case 2:18-cv-00014-JRG-RSP Document 216 Filed 04/10/19 Page 5 of 5 PageID #: 5349



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on April 10, 2019, this document was filed electronically in

  compliance with Local Rule CV-5(a), and thereby served on all counsel who are deemed to have

  consented to electronic service, per Local Rule CV-5(a)(3).

                                                      /s/ Katarzyna Brozynski
                                                      Katarzyna Brozynski




                                                  5
